Citation Nr: 1626672	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-40 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for bilateral eye disabilities, to include cataracts and retinal detachment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to December 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran excluded his claimed bilateral eye disability from his September 2010 substantive appeal.  Nonetheless, inasmuch as the RO has taken actions to indicate to the Veteran that the issue has remained on appeal by including the issue in two supplemental statement of the case in August 2012, and by certifying the issue for appellate review, the requirement that there be a timely substantive appeal has been waived.  See Percy v. Shinseki,  23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).    

In May 2013, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At this hearing, the Veteran noted that additional medical evidence with respect to his left knee claim was being submitted, and he waived RO consideration of that evidence.  See 38 C.F.R. § 20.1304 (2015). 

In December 2013, the Board remanded the appeal for further development.  A SSOC was issued in February 2014, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to service connection for bilateral eye disabilities, to include cataracts and retinal detachment is REMANDED to the agency of original jurisdiction; and is discussed in the REMAND section of this decision.


FINDINGS OF FACT

1. The Veteran does not have a current hearing loss disability as defined by VA regulation.

2. The Veteran's current left knee disability is not the result of a disease or injury in active service, and is not shown to be caused or aggravated by the service-connected right knee disability.


CONCLUSIONS OF LAW

1. The requirements for entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 1153, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2015).

2.  The requirements for entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability, is not established. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

In a September 2009, letter the RO explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.

The Veteran underwent VA examinations in December 2009, June 2010, and January 2014.  These are adequate in so far as the examiners considered an accurate history, as needed; and provided definitive opinions supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (setting forth criteria for an adequate examination).

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, in support of the claim are also of record.  There is no available, pertinent evidence has been identified that remains outstanding.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that VA employees, including Veterans Law Judges who conduct hearings fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2013, hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board's December 2013 remand directed that the Veteran be afforded VA examinations to determine whether any current hearing loss, or left knee disability was related to service. 

The Veteran was afforded an audiology examination in January 2014, and a knee examination in January 2014.  These included the needed opinions.  A supplemental statement of the case was issued February 2014.  

Accordingly, the requirements of the December 2013, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

Listed chronic diseases, such as arthritis, and sensorineural hearing loss (as a disease of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present may establish a nexus between a current chronic disease and service. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 U.S.C.A. § 1101). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis 

A. Bilateral Hearing Loss 

The Veteran is competent to report observable symptoms and noise exposure; however, he is not competent to diagnose hearing loss disability at the levels specified in 38 C.F.R § 3.385, as this requires objective testing and medical expertise for interpretation.  See 38 C.F.R. § 4.85(a) (2015).

The Veteran's service treatment records do not document hearing loss as defined in 38 C.F.R. § 3.385; although a pre-induction examination in March 1970 showed a 20 decibel loss at 500 Hertz. on the left.  The Veteran's enlistment examination showed hearing to be within normal limits.  Audiometric testing was apparently not conducted at the time of the Veteran's examination for separation from service; but no pertinent history or complaints were recorded.  The Veteran served as a military weapons system specialist, and therefore noise exposure is conceded.  

On the authorized audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
20
25
LEFT
15
15
5
15
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Word recognition scores were "excellent" bilaterally.  

The Veteran and his representative declined to present any testimony or evidence regarding the hearing loss at his hearing; but his representative stated that he would provide any records showing current hearing loss, if they were obtained.

On the authorized audiological evaluation in January 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
15
15
10
10
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  The examiner noted the Veteran might have impaired hearing, but it did not meet the criteria to be considered a disability for VA purposes.  
  
The June 2010 and January 2014 VA examinations do not show current hearing loss as defined by VA; and there is no other evidence of such current hearing loss.  The Board is constrained to find that the preponderance of the evidence is against the claim on both a presumptive and direct basis. 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Left Knee Disability

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in January 2014, the examiner noted that the Veteran has had left knee arthritis since March 2013.  Thus, the Veteran has satisfied the first element of service connection.

The STRs are silent for documentation of a left knee disability.  The STRs reveal that in 1972 the Veteran fell on a steel deck.  He fell on both knees; however no X-rays or other notes with regard to a left knee condition are of record.  The Veteran injured his right knee, and resumed "light duty."  There is no further evidence in the STRs of a left knee disability.  

The Veteran submitted his initial claim for VA compensation benefits in September 2009.  He reported a left knee disability that had been treated in 1972.

The Veteran received treatment at Petry Chiropractic beginning in November 2007.  Prior to November 2010, there were no specific complaints referable to the left knee; although a November 2007 record reports "knee problems."  Prior to November 2010, knee complaints were limited to the right.  The first post-service relevant complaint was in November 2010, when the Veteran reported left knee pain when walking.  

The first post-service relevant complaint was in November 2010, at Petry Chiropractic, when the Veteran complained of left knee pain when walking.  

VA treatment records, from 2002 to 2013 do not report a left knee disability.  There is a note in September 2011 of bilateral achy knee pain, and again in October 2011 of left knee pain.  

In March 2013, X-rays of the left knee at the VA Medical Center revealed early degenerative changes involving the medial joint compartment laterally.

At his hearing the Veteran testified that he was seen for left knee symptoms following the 1972 injury.  He continued to experience intermittent symptoms until about eight or nine years prior to the hearing when the symptoms became more severe and he began to seek treatment from a chiropractor.

The Veteran was afforded a VA examination in January 2014.  The examiner noted the Veteran had current left knee arthritis.  The examiner concluded that it was less likely than not that the left knee arthritis was caused by any in-service injury or event, to include the fall, or his service-connected right knee disability.  It was not likely his left knee arthritis had its onset during active duty, as he had left knee degenerative changes with the appearance consistent with age and obesity.  The examiner's rationale was that the asserted mechanism of injury in service would not likely have caused or predisposed him to his current arthritis, as the arthritis occurred later in life with aging.  Furthermore, it was noted that the right knee condition had not altered the mechanics of the Veteran's gait significantly enough to cause or aggravate arthritis of the left knee.  

The probative value of the medical opinion depends on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the January 2014 VA opinion was based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  It is also clear from the January 2014 VA examination report (evidence listed and comments) that the examiner considered the Veteran's lay statements but ultimately concluded that there was no etiological relationship between the Veteran's current left knee disability and an incident of his military service.  For these reasons, the Board finds that the VA examiner's opinion is dispositive of the direct service connection nexus question presented in this case.  

As noted, a continuity of symptomatology could satisfy the nexus requirement.  The Veteran testified that he had intermittent, but not continuous symptoms after service and the clinical record show that he was seen for multiple disabilities between 2002 and 2010, but did not specifically report any symptoms in the left knee.  The first contemporaneous report of left knee disability was in the 2009 claim for VA benefits.  This record, documenting no symptoms between 2002 and 2009, indicates that symptoms after service were so intermittent as to not be evidence of continuity.  The January 2014 medical opinion provides further reason to find that there could not have been a continuity of symptoms between the inservice injury and the current disability; because the current disability was consistent with aging and not in-service injury.

The preponderance of the evidence is against direct service connection.  The Board will now address secondary service connection.  The Veteran has not specifically contended that the left knee disability is secondary to the right knee.

As stated above, the January 2014 examiner provided a negative opinion based on the absence of evidence that the right knee disability altered the mechanics of his gait enough to cause or aggravate his left knee arthritis.  The examiner stated that the Veteran's left knee arthritis is consistent with his age and obesity.  

The VA examiner clearly reviewed the evidence in the claims folder.  The examiner provided a medical opinion that was supported by, and consistent with, the evidence of record.  The VA examiner considered the Veteran's lay assertions in forming the medical opinion, but ultimately found that the Veteran's left knee condition was not caused or aggravated by his service-connected right knee condition based on sound rationale.  There has not been documentation of an impaired gait related to the right knee.  The VA and private treatment records do not provide contrary opinions.  As such, service connection on a secondary basis is not warranted.

In regards to presumptive service connection, the current left knee disability was first demonstrated many years after service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Veteran's claim of entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability, is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for a left knee disability is denied.   


REMAND

The Veteran was afforded a VA eye examination in February 2014.  With regard to the opinion rendered for history of bilateral eye cataracts, the examiner noted that there was no description in the record of the cataractous lenses prior to cataract surgery; therefore she was unable to comment on their relationship to possible in-service chemical injury.   

The Veteran had a left eye cataract in 2002; and right eye cataract in 2007.  The records on file detail the cataract operations; however, there are no records available that document the Veteran's eye health prior to the surgeries.  As the examiner indicated these records would serve to assist in determining if the Veteran's cataracts status post surgery with intraocular lens placement is due to service, the case must be remanded to obtain any outstanding records, and obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain records of any non-VA eye treatment or evaluations prior to the 2002 and 2007 cataract surgeries to include records from the Tri-State Surgery Center, Mercy Health System, and Medical Associates Clinic.  

2.  Obtain any outstanding VA treatment records pertaining to the Veteran's eyes, especially cataracts, prior to the 2002 and 2007 surgeries.

3.  If any requested records are unavailable, inform the Veteran; tell him what efforts were made and what further actions will be taken.

4.  After associating with the claims file all available records, also the February 2014 VA eye examiner to review the records and provide an addendum opinion with regard to the condition of cataracts status post-surgery with intraocular lens placement, both eyes.  If she is unavailable, another examiner should provide the addendum.  
	
For purposes of this opinion, the examiner should accept as fact the Veteran's report of being doused in the eyes with a cleaning chemical during service, and answer the following question: 

Is it at least as likely as not (50 percent or greater probability) that the cataracts status post-surgery intraocular lens, of either eye, had its onset during active service, or is related to any in-service disease or injury, to include the incident when the Veteran's eyes were doused with a cleaning chemical?  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  If another examination is required, it should be scheduled in order to answer the above questions.

4.  If any benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC); before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


